DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11 directed to an active layer composition, in the reply filed on 5/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, e.g. a method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (“Over 14% Efficiency in Polymer Solar Cells Enable by a Chlorinated Polymer Donor”) as evidenced by Doumon et al. (“Photostability of Fullerene and Non-Fullerene Polymer Solar Cells: The Role of the Acceptor”).
Regarding claim 1, Zhang et al. discloses an active composition (e.g. PBDB-T-2F/2Cl:IT-4F, pages 4-5) containing a two dimensional conjugated polymer PBDB-T-2F and PBDB-T-2Cl, which has a repeating unit of 
    PNG
    media_image1.png
    339
    349
    media_image1.png
    Greyscale

(See Scheme 1)
wherein X corresponds to Y1 and Y2 of the claimed Chemical Formula 1, and represents F or Cl,
wherein EH, or ethylhexyl, corresponds to R1 and R2 of the claimed Chemical Formula 1, and represents substituted alkyl having 8 carbons.
It is noted that the ethylhexyl (EH) substituent of PBDB-T is a branched alkyl that is the same as shown in the claimed Chemical Formula 1 (see the PBDB-T formula in Figure 1(a) of evidentiary reference of Doumon et al. below).

    PNG
    media_image2.png
    236
    280
    media_image2.png
    Greyscale

Zhang et al. discloses the molecular weight of the polymers, PBDB-T-2F and PBDB-T-2Cl, (Mn) is 26.8 and 25.5 K, respectively (see page 2, second paragraph of second column). Therefore, the number n is found to be about 21 for PBDB-T-2F and 20 for PBDB-T-2Cl (or the molecular weight of the polymer (Mn)/molecular weight of the repeating unit = 26.8K or 26800/1237.89 for PBDB-T-2F and 25500/1270.79 for PBDB-T-2Cl). 21 and 20 are right within the claimed range of 5 to 2000, therefore the reference is deemed to be anticipatory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. as applied to claim 1 above, in view of Wang et al. (“Introduction of Siloxane-Terminated Side Chains into Semiconductor Polymers to Tune Phase Separation with Nonfullerene Acceptor).
Regarding claims 2-4, Zhang et al. discloses an active layer composition as in claim 1 above, wherein the n is 21 for PBDB-T-2F and 20 for PBDB-T-2Cl (see claim 1 above).
Zhang et al. does not disclose the R1 and R2 (of the claimed Chemical Formula 1), or the non-halogen side chain of the thiophene ring substituents of the benzodithiophene of Zhang et al.’s formula, to be siloxane-terminated side chain so that the repeating unit of the polymer is represented by the Chemical Formula 2 in claim 2, Chemical Formula 3 in claim 3 or the Chemical Formula 4-2 in claim 4.   
Wang et al. discloses introducing siloxane-terminated side chains to the thiophene ring substituents of the benzodithiophene of a conjugated polymer (see Scheme 1) to increase electron mobility (see table 1, Conclusion), balance hole and electron transports, enhanced exciton dissociation, and well-suppressed bimolecular recombination such that the incorporation of the siloxane-terminated side chain in a polymer would supply a useful driving force in tuning phase separation of a nonfullerene-based active layer for optimizing a polymer donor in achieving an optimal matching with a nonfullerene acceptor (see “Conclusion”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer of Zhang et al. by incorporating the siloxane-terminated side chain in the polymer as taught by Wang et al., because Wang et al. teaches the polymer having siloxane-terminated side chain could exhibit increased electron mobility, balanced hole and electron transports, enhanced exciton dissociation, and well-suppressed bimolecular recombination such that the siloxane-terminated side chain in a polymer would supply a useful driving force in tuning phase separation of a nonfullerene-based active layer for optimizing a polymer donor in achieving an optimal matching with a nonfullerene acceptor. In such modification, when the siloxane-sided side chain is introduced in the PBDB-T-2F/2Cl polymers of Zhang et al., the PBDB-T-2F/2Cl of Zhang et al. becomes:

    PNG
    media_image3.png
    476
    590
    media_image3.png
    Greyscale
  ,
which corresponds to Chemical Formula 2 with Y1 and Y2 represent F or Cl in claim 2, modified PBDB-T-2Cl (or X=Cl) of modified Zhang et al. corresponds to Chemical Formula 3 in claim 3 and Chemical Formula 4-2 in claim 4.
Regarding claim 5, modified Zhang et al. discloses a composition having the same two-dimensional conjugated polymer as claimed in claim 2, therefore the two-dimensional conjugated polymer of modified Zhang et al. will display the same properties such as HOMO energy level in a range of -5.6 to -5.3eV and LUMO energy level in the range of 3.7 to 3.5eV as claimed. The same molecules will display the same properties. See MPEP 2112.
Regarding claim 6, modified Zhang et al. discloses a composition having the same two-dimensional conjugated polymer as claimed in claim 2, therefore the two-dimensional conjugated polymer of modified Zhang et al. will display the same properties such as charge mobility in a range of 4.5 x10-2 to 5.7 x 10-2 cm2V-1S-1 as claimed. The same molecules will display the same property. See MPEP 2112.
Regarding claim 7, modified Zhang et al. discloses a composition as in claim 2 above, wherein Zhang et al. discloses dissolving a PBDB-T-2Cl/2F:IT-4F with 1:1 w/w ratio blend in chlorobenzene (CB) with a concentration of 10 mg/ml (see “Device Fabrication” in “Supporting Information” section). As such, in one milliliter of an organic solvent of chlorobenzene, there are 5mg of the two-dimensional conjugated polymer PBDB-T-2Cl/2F and 5mg of an electron acceptor material of IT-4F. The density of chlorobenzene is 1.106g/ml. In other words, Zhang et al. teaches the active layer composition contains 221 parts by weight of an organic solvent (chlorobenzene CB, e.g. 1106mg/5mg), 100 parts by weight of an electron acceptor material (IT-4F, e.g. 5mg/5mg) based on 100 parts by weight of the two-dimensional conjugated polymer. 221 parts is right within the claimed range of 100 to 50000 parts, and 100 parts is right within the claimed range of 10 to 300 parts.   
Regarding claims 10 and 11, modified Zhang et al. discloses an active composition as in claim 7 above, wherein Zhang et al. teaches using non-fullerene-based acceptor of IT-4F (see page 4).
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Zhang et al. as applied to claim 7 above, and further in view of Qin et al. (“A polymer design strategy toward green solvent processed efficient non-fullerene polymer solar cells”)
Regarding claims 8-9, modified Zhang et al. discloses a composition as in claim 7 above, wherein Zhang et al. discloses using chlorobenzene (CB) solvent (see claim 7 above).
Modified Zhang et al. does not disclose using a non-halogen solvent such as tetrahydrofuran (THF), dimethylformamide (DMF), dimethyl acetamide (DMAC), dimethyl sulfoxide (DMSO), toluene, or alcohol.
Qin et al. teaches chlorobenzene (CB) is highly detrimental to human health and the environment (see abstract and introduction), and it is feasible to replace toxic chlorobenzene with benign non-halogen solvent such as dimethylformamide or tetrahydrofuran (see abstract and introduction).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the composition of modified Zhang et al. by replacing chlorobenzene (CB) solvent of Zhang et al. with benign non-halogen solvent such as dimethylformamide or tetrahydrofuran (THF) taught by Qin et al., because Qin et al. teaches chlorobenzene is toxic and highly detrimental human health and the environment and it is feasible to replace the toxic chlorobenzene solvent with benign non-halogen solvent such as dimethylformamide and tetrahydrofuran.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (WO 2019/137329).
Regarding claim 1, Yan et al. discloses an active layer composition containing a two dimensional conjugated of five or more repeating unit represent by a formula:

    PNG
    media_image4.png
    511
    680
    media_image4.png
    Greyscale

(see [095] and [0107-0117]); and more specifically 

    PNG
    media_image5.png
    444
    518
    media_image5.png
    Greyscale

(see Fig. 1), which is read on Applicant’s claimed [Chemical Formula 1].
Yan et al. discloses the overlapping range of five or more for n (or number of repeating units). The reference does not explicitly disclose the range of 5 to 2000 as claimed.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 5 to 2000 in the range of five or more disclosed by Yan et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claim(s) 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (WO 2019/137329) as applied to claim 1 above, in view of Wang et al. (“Introduction of Siloxane-Terminated Side Chains into Semiconductor Polymers to Tune Phase Separation with Nonfullerene Acceptor).
Regarding claims 2-4, Yan et al. discloses an active layer composition as in claim 1 above, wherein the n is an integer of 5 to 2000 (see claim 1 above).
Yan et al. does not disclose the R1 and R2 (of the claimed Chemical Formula 1), or the non-halogen side chain R1 of formula II in Yan et al., to be siloxane-terminated side chain so that the repeating unit of the polymer is represented by the Chemical Formula 2 in claim 2, Chemical Formula 3 in claim 3 or the Chemical Formula 4-2 in claim 4.   
Wang et al. discloses introducing siloxane-terminated side chains to the thiophene ring substituents of the benzodithiophene of a conjugated polymer (see Scheme 1) to increase electron mobility (see table 1, Conclusion), balance hole and electron transports, enhanced exciton dissociation, and well-suppressed bimolecular recombination such that the incorporation of the siloxane-terminated side chain in a polymer would supply a useful driving force in tuning phase separation of a nonfullerene-based active layer for optimizing a polymer donor in achieving an optimal matching with a nonfullerene acceptor (see “Conclusion”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer of Yan et al. by incorporating the siloxane-terminated side chain in the polymer as taught by Wang et al., because Wang et al. teaches the polymer having siloxane-terminated side chain could exhibit increased electron mobility, balanced hole and electron transports, enhanced exciton dissociation, and well-suppressed bimolecular recombination such that the siloxane-terminated side chain in a polymer would supply a useful driving force in tuning phase separation of a nonfullerene-based active layer for optimizing a polymer donor in achieving an optimal matching with a nonfullerene acceptor. In such modification, when the siloxane-sided side chain is used as R1, the formula II or more specifically the formula in Fig. 1 of Yan et al. corresponds to Chemical Formula 2 with Y1 and Y2 represent Cl in claim 2, Chemical Formula 3 in claim 3 and Chemical Formula 4-2 in claim 4.
Regarding claim 5, modified Yan et al. discloses a composition having the same two-dimensional conjugated polymer as claimed in claim 2, therefore the two-dimensional conjugated polymer of modified Yan et al. will display the same properties such as HOMO energy level in a range of -5.6 to -5.3eV and LUMO energy level in the range of 3.7 to 3.5eV as claimed. The same molecules will display the same properties. See MPEP 2112.
Regarding claim 6, modified Yan et al. discloses a composition having the same two-dimensional conjugated polymer as claimed in claim 2, therefore the two-dimensional conjugated polymer of modified Yan et al. will display the same properties such as charge mobility in a range of 4.5 x10-2 to 5.7 x 10-2 cm2V-1S-1 as claimed. The same molecules will display the same property. See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726